UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Short Duration Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 14 Investment Portfolio 27 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 36 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Tax Information 51 Investment Management Agreement Approval 55 Summary of Management Fee Evaluation by Independent Fee Consultant 59 Board Members and Officers 63 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 4.50% 1.85% 2.87% 3.36% Class B 3.72% 1.08% 2.12% 2.64% Class C 3.73% 1.09% 2.13% 2.63% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 1.62% 0.90% 2.30% 3.08% Class B (max 4.00% CDSC) 0.72% 0.46% 1.95% 2.64% Class C (max 1.00% CDSC) 3.73% 1.09% 2.13% 2.63% No Sales Charges Class S 4.75% 2.13% 3.06% 3.44% Institutional Class 4.76% 2.10% 3.07% 3.54% Barclays Capital 1-3 Year Government/Credit Index+ 3.23% 4.57% 4.75% 4.60% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.10%, 1.89%, 1.81%, 0.77% and 0.76% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of DWS Short Duration Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Short Duration Fund — Class A [] Barclays Capital 1-3 Year Government/Credit Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + Barclays Capital 1-3 Year Government /Credit Index is an unmanaged index consisting of all US government agency and Treasury securities, as well as all investment grade corporate debt securities with maturities of one to three years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++ The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.32%, 0.93%, 0.77%, 1.88% and 1.97% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 2.41%, 1.98%, 1.82%, 2.91% and 2.99% for Class A, B, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — Short Investment Grade Debt Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 57 3-Year of 87 5-Year of 84 Class B 1-Year of 76 3-Year of 93 5-Year of 93 Class C 1-Year of 75 3-Year of 92 5-Year of 92 Class S 1-Year of 50 3-Year of 81 5-Year of 78 Institutional Class 1-Year of 49 3-Year of 82 5-Year of 77 10-Year 75 of 98 76 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Short Duration Fund .75% 1.50% 1.50% .50% .50% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Short Duration Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Short Duration Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team William Chepolis, CFA Gary Russell, CFA Eric S. Meyer, CFA John D. Ryan Portfolio Managers Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The fund's Class A shares produced a total return of 4.50% for the 12 months ended October 31, 2010. The fund's benchmark, the Barclays Capital 1-3 Year Government/Credit Index, produced a total return of 3.23% for the same period.1 The average return for the Lipper Short Investment Grade Debt Funds category for the 12 months was 4.87%.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Incoming data over the fiscal period generally reflected moderate improvement in the economy, in keeping with a recovery that is likely to be less robust than past cycles. After initially ticking upward as the economy emerged from the depths of financial crisis, interest rates declined over the period, supported by extremely accommodative US Federal Reserve Board (the Fed) policy. For the full 12 months, interest rates fell along the entire Treasury yield curve, with the steepest declines occurring on intermediate-term issues. To illustrate, the two-year yield went from 0.90% to 0.34%, the five-year from 2.31% to 1.17%, the 10-year from 3.41% to 2.63% and the 30-year from 4.23% to 3.99%.3 In keeping with a declining rate environment, domestic bonds generally provided positive returns during the fiscal year. Along the way, a variety of concerns, including continued weak employment and European government finances, led to significant volatility in credit spreads — the incremental yield offered by lower-quality versus higher-quality fixed-income instruments. Despite the uncertainties surrounding economic growth in the US and abroad, the overall trend for credit-sensitive sectors was upward for the 12 months as investors sought incremental yield in a low-rate environment. Corporations took advantage of improved liquidity and low interest rates to issue a large volume of bonds. Within corporates, financial issues did especially well as the largest banks were able to return TARP funds to the government.4 Positive Contributors to Performance The fund's overall focus on spread sectors was the principal contributor to performance during the quarter, as investors continued to seek alternatives to historically low yields available from short-term Treasuries.5 Among spread sectors, our significant overweighting versus the benchmark of investment-grade corporate issues added the most value. In adding to our corporate exposure, we took advantage of attractive new issue concessions to add income generation to the fund.6 Within investment-grade corporate bonds, the fund's overweighting of the financial sector helped performance. Financial issues rebounded especially strongly as massive government liquidity programs helped stabilize the sector. Negative Contributors to Performance We have maintained overall portfolio duration slightly below that of the benchmark index, meaning that the portfolio had below-market sensitivity to changes in interest rates. This positioning constrained returns to a degree in an environment of falling interest rates and rising bond prices. During the period, non-agency mortgage-backed securities were impacted as rating agencies reassessed the asset class, as well as by banks beginning to be more assertive in marking down valuations of loans within the mortgage pools. While our research-intensive approach and relatively conservative selections among non-agency mortgages helped mitigate the impact, the fund's holdings were not immune to these trends. We have had a cautious outlook for commercial mortgage-backed securities (CMBS) and would have benefited from more exposure to the sector early in the period as spreads tightened versus Treasuries.7 This sector was one of the hardest hit in 2008 and benefited greatly from administration programs developed to address liquidity of markets. Outlook and Positioning As of October 31, 2010, the bulk of the portfolio was allocated as follows: 57% to corporate bonds, 16% to agency and government-backed securities, 11% to commercial mortgage-backed securities (CMBS), 8% to residential mortgage-backed securities (MBS) and 5% to asset-backed securities (ABS).8 At period end, the fund's overall duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) was 1.7 years versus 1.9 years for the Barclays Capital 1-3 Year Government/Credit Index. The current economic recovery continues to be less than robust by historical standards, with employment lagging and consumer demand for homes and autos tepid. We expect the Fed to maintain its zero interest rate policy for the foreseeable future, as it has signaled that it is more concerned with deflation and excess capacity than inflation. Despite tighter spreads and the likelihood of ongoing volatility as the need to deleverage plays out across the global economy, we see the current environment as continuing to favor a focus on sectors that trade at a yield spread versus Treasuries. 1The Barclays Capital 1-3 Year Government/Credit Index is an unmanaged index consisting of all US government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper Short Investment Grade Debt Funds category includes funds that invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar-weighted average maturities of less than three years. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Lipper Short Investment Grade Debt Funds category. It is not possible to invest directly in a category or any index. 3The "yield curve" is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 4The Troubled Asset Relief Program (TARP) is a government program created for the establishment and management of a Treasury fund, in an attempt to curb the ongoing financial crisis of 2007-2008. 5"Spread sectors" are non-Treasury bond sectors of the fixed-income market. 6 "Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. 7"Spread" refers to the excess yield various bond sectors offer over Treasuries with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. 8Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on a commercial property. Asset-backed securities (ABS) are secured by assets. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Corporate Bonds 57% 46% Government & Agency Obligations 16% 23% Commercial Mortgage-Backed Securities 11% 11% Collateralized Mortgage Obligations 6% 7% Asset-Backed 5% 6% Cash Equivalents 2% 2% Mortgage-Backed Securities Pass-Throughs 2% 4% Loan Participations and Assignments 1% — Municipal Bonds and Notes — 1% 100% 100% Quality (Excludes Securities Lending Collateral and Cash Equivalents) 10/31/10 10/31/09 US Government and Agencies 12% 17% AAA 18% 25% AA 10% 13% A 22% 18% BBB 30% 22% Below BBB 5% 5% Not Rated 3% — 100% 100% Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 3.1 years 2.4 years Effective Duration 1.7 years 2.1 years The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. Asset allocation and interest rate sensitivity are subject to change. For more complete details about the Fund's investment portfolio, see page 13. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($) Value ($) Corporate Bonds 57.2% Consumer Discretionary 5.0% AutoZone, Inc., 5.75%, 1/15/2015 Comcast Corp., 4.95%, 6/15/2016 DIRECTV Holdings LLC: 3.55%, 3/15/2015 4.75%, 10/1/2014 Discovery Communications LLC, 3.7%, 6/1/2015 Fortune Brands, Inc., 6.375%, 6/15/2014 Hyundai Motor Manufacturing Czech sro, 144A, 4.5%, 4/15/2015 JC Penney Corp., Inc., 9.0%, 8/1/2012 Macy's Retail Holdings, Inc., 6.625%, 4/1/2011 NBC Universal, Inc.: 144A, 2.875%, 4/1/2016 144A, 3.65%, 4/30/2015 TCM Sub LLC, 144A, 3.55%, 1/15/2015 Time Warner Cable, Inc.: 3.5%, 2/1/2015 5.4%, 7/2/2012 Viacom, Inc., 4.375%, 9/15/2014 Wyndham Worldwide Corp., 6.0%, 12/1/2016 Consumer Staples 1.3% Anheuser-Busch InBev Worldwide, Inc., 144A, 5.375%, 11/15/2014 H.J. Heinz Co., 5.35%, 7/15/2013 Wm. Wrigley Jr. Co., 144A, 3.7%, 6/30/2014 Energy 4.4% Anadarko Petroleum Corp., 5.95%, 9/15/2016 Canadian Natural Resources Ltd., 5.15%, 2/1/2013 Cenovus Energy, Inc., 4.5%, 9/15/2014 Devon Energy Corp., 5.625%, 1/15/2014 Enterprise Products Operating LLC: 4.6%, 8/1/2012 Series M, 5.65%, 4/1/2013 Series B, 7.5%, 2/1/2011 Hess Corp., 7.0%, 2/15/2014 Husky Energy, Inc., 5.9%, 6/15/2014 Kinder Morgan Energy Partners LP: 5.625%, 2/15/2015 6.75%, 3/15/2011 Marathon Oil Corp., 6.5%, 2/15/2014 Noble Holding International Ltd., 3.45%, 8/1/2015 Petroleos Mexicanos, 4.875%, 3/15/2015 Plains All American Pipeline LP: 3.95%, 9/15/2015 4.25%, 9/1/2012 Transocean, Inc., 4.95%, 11/15/2015 Valero Energy Corp., 4.5%, 2/1/2015 Williams Partners LP, 3.8%, 2/15/2015 Financials 31.4% Abbey National Treasury Services PLC, 144A, 3.875%, 11/10/2014 AEGON NV, 4.625%, 12/1/2015 AIG-FP Matched Funding, Series 2005-28, 4.43%, 3/4/2015 American Express Bank, FSB, 5.55%, 10/17/2012 American Express Credit Corp., Series D, 5.125%, 8/25/2014 American Honda Finance Corp., 144A, 3.5%, 3/16/2015 American International Group, Inc., 9.0%, 12/14/2022 Anglo American Capital PLC: 144A, 2.15%, 9/27/2013 144A, 9.375%, 4/8/2014 ANZ National International Ltd., 144A, 3.125%, 8/10/2015 Bank Nederlandse Gemeenten NV, 144A, 1.75%, 10/6/2015 Bank of New York Mellon Corp., Series G, 4.95%, 11/1/2012 Bank of Nova Scotia, 144A, 1.65%, 10/29/2015 Barclays Bank PLC: 6.29%*, 11/10/2025 144A, 2.5%, 9/21/2015 Series 1, 5.0%, 9/22/2016 BB&T Corp., 6.5%, 8/1/2011 BNP Paribas, 144A, 4.8%, 6/24/2015 BNP Paribas Home Loan Covered Bonds SA, 144A, 2.2%, 11/2/2015 (a) BP Capital Markets PLC, 3.125%, 10/1/2015 Capital One Financial Corp., 7.375%, 5/23/2014 Caterpillar Financial Services Corp., Series F, 4.85%, 12/7/2012 CitiFinancial, Inc., 6.625%, 6/1/2015 Citigroup, Inc., 6.375%, 8/12/2014 CME Group, Inc., 5.75%, 2/15/2014 CNA Financial Corp., 6.5%, 8/15/2016 Countrywide Financial Corp., 5.8%, 6/7/2012 Credit Agricole SA, 144A, 3.5%, 4/13/2015 Credit Suisse New York, 5.5%, 5/1/2014 Daimler Finance North America LLC, 6.5%, 11/15/2013 Deutsche Telekom International Finance BV, 4.875%, 7/8/2014 Duke Realty LP, (REIT), 7.375%, 2/15/2015 Encana Holdings Finance Corp., 5.8%, 5/1/2014 Erac USA Finance Co., 144A, 2.75%, 7/1/2013 Export-Import Bank of Korea, 4.125%, 9/9/2015 General Electric Capital Corp.: 3.5%, 6/29/2015 Series A, 3.75%, 11/14/2014 5.0%, 5/15/2016 Hartford Financial Services Group, Inc., 4.0%, 3/30/2015 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 Host Hotels & Resorts LP, (REIT), 6.875%, 11/1/2014 HSBC Finance Corp., 5.25%, 1/15/2014 Hyundai Capital Services, Inc., 144A, 6.0%, 5/5/2015 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 ING Bank NV, 144A, 2.0%, 10/18/2013 Intesa Sanpaolo, 144A, 3.625%, 8/12/2015 JPMorgan Chase & Co., 4.65%, 6/1/2014 KeyCorp, Series H, 6.5%, 5/14/2013 Lincoln National Corp.: 4.3%, 6/15/2015 6.2%, 12/15/2011 Lloyds TSB Bank PLC, 144A, 4.375%, 1/12/2015 Manulife Financial Corp., 3.4%, 9/17/2015 Merrill Lynch & Co., Inc., Series B, 5.3%, 9/30/2015 Morgan Stanley: 3.45%, 11/2/2015 (a) Series F, 5.625%, 1/9/2012 6.0%, 5/13/2014 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 National Australia Bank Ltd., 144A, 2.5%, 1/8/2013 National Rural Utilities Cooperative Finance Corp., 2.625%, 9/16/2012 New York Life Global Funding, 144A, 3.0%, 5/4/2015 Nomura Holdings, Inc., 5.0%, 3/4/2015 Northern Trust Corp., 4.625%, 5/1/2014 Novartis Capital Corp., 4.125%, 2/10/2014 PC Financial Partnership, 5.0%, 11/15/2014 Pricoa Global Funding I, 144A, 5.45%, 6/11/2014 Principal Financial Group, Inc., 7.875%, 5/15/2014 Prudential Financial, Inc.: Series D, 3.625%, 9/17/2012 6.2%, 1/15/2015 Qtel International Finance Ltd., 144A, 3.375%, 10/14/2016 Rabobank Nederland NV, 144A, 4.2%, 5/13/2014 Rio Tinto Finance (USA) Ltd.: 5.875%, 7/15/2013 8.95%, 5/1/2014 Royal Bank of Scotland PLC: 144A, 4.875%, 8/25/2014 4.875%, 3/16/2015 Santander US Debt SA Unipersonal: 144A, 2.485%, 1/18/2013 144A, 3.724%, 1/20/2015 Simon Property Group LP, (REIT), 4.2%, 2/1/2015 Societe Generale, 144A, 3.1%, 9/14/2015 Standard Chartered PLC, 144A, 3.85%, 4/27/2015 Svenska Handelsbanken AB, 144A, 2.875%, 9/14/2012 Telecom Italia Capital SA: 5.25%, 11/15/2013 6.175%, 6/18/2014 Textron Financial Corp., 5.4%, 4/28/2013 The Goldman Sachs Group, Inc.: 3.7%, 8/1/2015 5.125%, 1/15/2015 6.0%, 5/1/2014 Tyco International Finance SA, 4.125%, 10/15/2014 UBS AG, 5.7%, 2/4/2019 Verizon Wireless Capital LLC, 3.75%, 5/20/2011 Wells Fargo & Co.: 3.625%, 4/15/2015 Series I, 3.75%, 10/1/2014 Westpac Banking Corp., 3.0%, 8/4/2015 Woori Bank, 144A, 4.5%, 10/7/2015 Health Care 3.2% CareFusion Corp., 4.125%, 8/1/2012 Celgene Corp., 2.45%, 10/15/2015 Eli Lilly & Co., 3.55%, 3/6/2012 Express Scripts, Inc.: 5.25%, 6/15/2012 6.25%, 6/15/2014 Genzyme Corp., 3.625%, 6/15/2015 Life Technologies Corp.: 3.375%, 3/1/2013 4.4%, 3/1/2015 McKesson Corp., 6.5%, 2/15/2014 Medtronic, Inc., 4.5%, 3/15/2014 Pfizer, Inc., 4.45%, 3/15/2012 Watson Pharmaceuticals, Inc., 5.0%, 8/15/2014 WellPoint, Inc., 5.0%, 1/15/2011 Wyeth, 5.5%, 2/1/2014 Industrials 2.1% 3M Co., 4.65%, 12/15/2012 BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 Burlington Northern Santa Fe LLC, 7.0%, 2/1/2014 Ingersoll-Rand Global Holding Co., Ltd., 9.5%, 4/15/2014 Textron, Inc., 6.2%, 3/15/2015 United Parcel Service, Inc., 4.5%, 1/15/2013 Information Technology 1.1% Cisco Systems, Inc., 5.25%, 2/22/2011 Motorola, Inc., 5.375%, 11/15/2012 Oracle Corp., 3.75%, 7/8/2014 Materials 1.7% Airgas, Inc.: 2.85%, 10/1/2013 3.25%, 10/1/2015 Bemis Co., Inc., 5.65%, 8/1/2014 Dow Chemical Co.: 4.85%, 8/15/2012 5.9%, 2/15/2015 Freeport-McMoRan Copper & Gold, Inc., 8.25%, 4/1/2015 Teck Resources Ltd., 9.75%, 5/15/2014 Telecommunication Services 3.2% America Movil SAB de CV, 3.625%, 3/30/2015 American Tower Corp., 4.625%, 4/1/2015 CC Holdings GS V, LLC, 144A, 7.75%, 5/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 France Telecom SA, 4.375%, 7/8/2014 Qwest Corp., 7.5%, 10/1/2014 Telefonica Emisiones SAU, 6.421%, 6/20/2016 Utilities 3.8% Ameren Corp., 8.875%, 5/15/2014 Appalachian Power Co., Series S, 3.4%, 5/24/2015 Consolidated Edison Co. of New York, 5.55%, 4/1/2014 Consumers Energy Co., Series J, 6.0%, 2/15/2014 DTE Energy Co., 7.625%, 5/15/2014 Duke Energy Corp., 6.3%, 2/1/2014 FirstEnergy Solutions Corp., 4.8%, 2/15/2015 Florida Power Corp., 4.8%, 3/1/2013 Korea Electric Power Corp., 144A, 3.0%, 10/5/2015 Korea Hydro & Nuclear Power Co., Ltd., 144A, 3.125%, 9/16/2015 MidAmerican Energy Holdings Co., 3.15%, 7/15/2012 Oncor Electric Delivery Co., 6.375%, 5/1/2012 Total Corporate Bonds (Cost $87,698,879) Mortgage-Backed Securities Pass-Throughs 1.9% Federal Home Loan Mortgage Corp., 7.0%, 3/1/2013 Federal National Mortgage Association: 4.5%, 4/1/2023 5.174%*, 9/1/2038 7.0%, 4/1/2038 Government National Mortgage Association: 6.5%, with various maturities from 8/20/2034 until 2/20/2039 7.0%, with various maturities from 6/20/2038 until 10/20/2038 Total Mortgage-Backed Securities Pass-Throughs (Cost $2,890,369) Asset-Backed 5.2% Automobile Receivables 2.2% AmeriCredit Automobile Receivables Trust: "A2", Series 2010-B, 1.18%, 2/6/2014 "A2", Series 2006-RM, 5.42%, 8/8/2011 AmeriCredit Prime Automobile Receivables Trust, "A4A", Series 2007-2M, 5.35%, 3/8/2016 Carmax Auto Owner Trust, "A3", Series 2010-1, 1.56%, 7/15/2014 Chrysler Financial Auto Securitization Trust, "B", Series 2009-B, 2.94%, 6/8/2013 CPS Auto Trust, "A4", Series 2007-B, 144A, 5.6%, 1/15/2014 Hyundai Auto Receivables Trust, "A3A", Series 2007-A, 5.04%, 1/17/2012 Santander Drive Auto Receivables Trust, "A2", Series 2010-2, 0.95%, 8/15/2013 Triad Auto Receivables Owner Trust, "A4B", Series 2007-B, 1.456%*, 7/14/2014 USAA Auto Owner Trust, "A2", Series 2009-2, 0.74%, 3/15/2012 Wachovia Auto Loan Owner Trust, "D", Series 2006-1, 144A, 5.42%, 4/21/2014 Credit Card Receivables 1.7% Capital One Multi-Asset Execution Trust: "C2", Series 2007-C2, 0.556%*, 11/17/2014 "A8", Series 2007-A8, 0.592%*, 10/15/2015 "A2", Series 2009-A2, 3.2%, 4/15/2014 Citibank Omni Master Trust, "A8", Series 2009-A8, 144A, 2.356%*, 5/16/2016 Discover Card Master Trust, "A2", Series 2007-A2, 0.632%*, 6/15/2015 Home Equity Loans 1.3% Carrington Mortgage Loan Trust, "A1", Series 2006-NC4, 0.306%*, 10/25/2036 Credit-Based Asset Servicing and Securitization LLC, "A2A", Series 2007-CB2, 4.94%*, 2/25/2037 Household Home Equity Loan Trust, "A2F", Series 2006-4, 5.32%, 3/20/2036 PennyMac Loan Trust, "A", Series 2010-NPL1, 144A, 4.25%*, 5/25/2050 Renaissance Home Equity Loan Trust: "AF3", Series 2005-2, 4.499%, 8/25/2035 "AF1", Series 2006-4, 5.545%, 1/25/2037 "AF2", Series 2006-3, 5.58%, 11/25/2036 "AF1", Series 2007-2, 5.893%, 6/25/2037 Southern Pacific Secured Assets Corp., "A8", Series 1998-2, 6.37%, 7/25/2029 Structured Asset Securities Corp., "1A2B", Series 2005-7XS, 5.27%, 4/25/2035 Total Asset-Backed (Cost $8,597,187) Commercial Mortgage-Backed Securities 11.3% Bear Stearns Commercial Mortgage Securities, Inc.: "A1", Series 2002-PBW1, 3.97%, 11/11/2035 "A1", Series 2002-TOP8, 4.06%, 8/15/2038 "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 "A2", Series 2001-TOP2, 6.48%, 2/15/2035 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "A4", Series 2005-C1, 5.014%, 2/15/2038 "A3", Series 2002-CKN2, 6.133%, 4/15/2037 "A4", Series 2001-CP4, 6.18%, 12/15/2035 "F", Series 2001-CK1, 144A, 6.65%, 12/18/2035 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 GMAC Commercial Mortgage Securities, Inc., "A2", Series 2001-C1, 6.465%, 4/15/2034 Greenwich Capital Commercial Funding Corp.: "A2", Series 2005-GG5, 5.117%, 4/10/2037 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A2", Series 2004-CB8, 3.837%, 1/12/2039 "A2", Series 2004-PNC1, 4.555%, 6/12/2041 "A2", Series 2005-LDP1, 4.625%, 3/15/2046 "A2", Series 2002-C1, 4.914%, 7/12/2037 "A4", Series 2006-LDP7, 5.872%*, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A2", Series 2003-C7, 4.064%, 9/15/2027 "A3", Series 2002-C4, 4.071%, 9/15/2026 "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "A3", Series 2001-C7, 5.642%, 12/15/2025 Merrill Lynch Mortgage Trust, "A5", Series 2004-BPC1, 4.855%, 10/12/2041 Morgan Stanley Capital I, "A2", Series 2007-HQ11, 5.359%, 2/12/2044 Morgan Stanley Dean Witter Capital I, "A4", Series 2001-TOP1, 6.66%, 2/15/2033 Prudential Securities Secured Financing Corp., "F", Series 1999-C2, 7.444%*, 6/16/2031 Wachovia Bank Commercial Mortgage Trust: "A2", Series 2005-C17, 4.782%, 3/15/2042 "A1", Series 2007-C30, 5.031%, 12/15/2043 "A4", Series 2005-C22, 5.269%*, 12/15/2044 Total Commercial Mortgage-Backed Securities (Cost $18,029,931) Collateralized Mortgage Obligations 5.6% Banc of America Mortgage Securities, "1A1O", Series 2005-4, 5.25%, 5/25/2035 Citicorp Mortgage Securities, Inc.: "1A1", Series 2005-7, 5.5%, 10/25/2035 "1A2", Series 2006-5, 6.0%, 10/25/2036 Countrywide Alternative Loan Trust: "A6", Series 2004-29CB, 4.0%, 1/25/2035 "2A1", Series 2004-28CB, 5.0%, 1/25/2035 "3A3", Series 2005-20CB, 5.5%, 7/25/2035 "A4", Series 2002-11, 6.25%, 10/25/2032 Countrywide Home Loan Mortgage Pass-Through Trust, "A15", Series 2002-34, 4.75%, 1/25/2033 Countrywide Home Loans, "5A1", Series 2005-HY10, 5.416%*, 2/20/2036 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.805%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "DA", Series 3598, 2.75%, 11/15/2014 "ND", Series 2715, 4.5%, 3/15/2016 "HL", Series 3176, 5.0%, 2/15/2028 "QP", Series 3149, 5.0%, 10/15/2031 "DC", Series 2541, 5.05%, 3/15/2031 "AB", Series 3197, 5.5%, 8/15/2013 "PA", Series 3283, 5.5%, 7/15/2036 "LA", Series 1343, 8.0%, 8/15/2022 "PK", Series 1751, 8.0%, 9/15/2024 Federal National Mortgage Association, "BX", Series 2005-77, 4.5%, 7/25/2028 JPMorgan Alternative Loan Trust, "1A2", Series 2006-A5, 0.316%*, 10/25/2036 MLCC Mortgage Investors, Inc., "1A", Series 2004-1, 2.556%*, 12/25/2034 Residential Accredit Loans, Inc., "A6", Series 2002-QS19, 5.125%, 12/25/2032 Residential Asset Mortgage Products, Inc., "A4", Series 2004-SL4, 7.0%, 7/25/2032 Structured Asset Securities Corp., "2A16", Series 2005-6, 5.5%, 5/25/2035 Waterfall Victoria Mortgage Trust, "A", Series 2010-1, 144A, 5.0%, 10/20/2056 Wells Fargo Mortgage Backed Securities Trust: "1A1", Series 2005-9, 4.75%, 10/25/2035 "A7", Series 2004-L, 4.753%*, 7/25/2034 "A7", Series 2003-2, 5.25%, 2/25/2018 "A1", Series 2005-AR14, 5.364%*, 8/25/2035 "2A6", Series 2005-11, 5.5%, 11/25/2035 Total Collateralized Mortgage Obligations (Cost $9,191,231) Government & Agency Obligations 16.5% Other Government Related (b) 5.6% African Development Bank, 1.625%, 2/11/2013 Asian Development Bank, 2.75%, 5/21/2014 BRFkredit AS, 144A, 2.05%, 4/15/2013 Citibank NA, FDIC Guaranteed, 1.75%, 12/28/2012 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA: 1.875%, 4/2/2013 3.0%, 11/17/2014 FIH Erhvervsbank AS, 144A, 2.0%, 6/12/2013 Governor & Co. of the Bank of Ireland, 144A, 2.75%, 3/2/2012 HSBC USA, Inc., FDIC Guaranteed, 3.125%, 12/16/2011 International Bank for Reconstruction & Development: 5.05%*, 1/14/2025 5.25%, 4/9/2025 International Finance Facility for Immunisation Co., Series 1, REG S, 5.0%, 11/14/2011 KeyBank NA, FDIC Guaranteed, 3.2%, 6/15/2012 Kreditanstalt fuer Wiederaufbau, 1.375%, 7/15/2013 National Agricultural Cooperative Federation, 144A, 5.0%, 9/30/2014 Suncorp-Metway Ltd., 144A, 0.667%*, 12/17/2010 Sovereign Bonds 2.8% Kommunalbanken AS, 144A, 2.75%, 5/5/2015 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Province of Nova Scotia, Canada, 7.25%, 7/27/2013 Province of Ontario, Canada, 0.502%*, 11/19/2012 Republic of Finland, 144A, 1.25%, 10/19/2015 Republic of Italy, 2.125%, 10/5/2012 Republic of Poland, 3.875%, 7/16/2015 State of Qatar, 144A, 4.0%, 1/20/2015 US Government Sponsored Agencies 4.0% Federal Farm Credit Bank, 1.75%, 2/21/2013 Federal Home Loan Bank, 1.875%, 6/21/2013 Federal Home Loan Mortgage Corp.: 0.375%, 11/30/2012 1.125%, 7/27/2012 Federal National Mortgage Association: 0.75%, 12/18/2013 1.125%, 7/30/2012 1.25%, 8/20/2013 1.625%, 10/26/2015 1.75%, 5/7/2013 US Treasury Obligations 4.1% US Treasury Inflation-Indexed Note, 0.5%, 4/15/2015 US Treasury Notes: 0.875%, 2/29/2012 1.25%, 9/30/2015 1.875%, 6/30/2015 2.5%, 3/31/2015 Total Government & Agency Obligations (Cost $26,449,020) Loan Participations and Assignments 0.6% Sovereign Loans Gazprom, 144A, 8.125%, 7/31/2014 VTB Bank, 144A, 6.609%, 10/31/2012 Total Loan Participations and Assignments (Cost $975,357) Municipal Bonds and Notes 0.4% California, State General Obligation, Series 3, 5.65%, Mandatory Put 4/1/2013 @100, 4/1/2039 Illinois, State General Obligation, 3.321%, 1/1/2013 (c) La Vernia, TX, Higher Education Finance Corp. Revenue, Southwest Winners, Series B, 144A, 5.7%, 2/15/2011 (d) Total Municipal Bonds and Notes (Cost $705,893) Shares Value ($) Cash Equivalents 2.3% Central Cash Management Fund, 0.20% (e) (Cost $3,761,785) % of Net Assets Value ($) Total Investment Portfolio (Cost $158,299,652)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $158,299,652. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $6,921,946. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $7,424,515 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $502,569. (a) When-issued security. (b) Government-backed debt issued by financial companies or government sponsored enterprises. (c) Taxable issue. (d) Bond is insured by this company: Insurance Coverage As a % of Total Investment Portfolio American Capital Assurance (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FDIC: Federal Deposit Insurance Corp. FSB: Federal Savings Bank REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Government National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At October 31, 2010, open credit default swap contracts purchased were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Underlying Debt Obligation Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 3/22/2010 6/20/2015 1 % Markit CDX.NA.IG ) ) At October 31, 2010, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (f) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 3/22/2010 6/20/2015 2 % Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/2017, BB ) ) 6/22/2009 9/20/2014 3 % MetLife, Inc., 5.0%, 6/15/2015, A- ) Total unrealized appreciation (f) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. At October 31, 2010, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 10/12/2011 10/12/2012 4 Fixed — 0.7% Floating — LIBOR ) ) 10/12/2011 10/12/2015 5 Fixed — 1.7% Floating — LIBOR ) ) ) 11/15/2009 11/15/2024 6 Floating — LIBOR Floating — 8.7%++ — 10/28/2010 10/28/2025 2 Floating — LIBOR Floating — 4.138%++ ) — ) 11/1/2010 11/1/2025 6 Floating — LIBOR Floating — 4.293%++ ) — ) Total net unrealized depreciation ) ++These interest rate swaps are shown at their current rate as of October 31, 2010. At October 31, 2010, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/9/2010 6/1/2012 1 % Citi Global Interest Rate Strategy Index Counterparties: 1Citigroup, Inc. 2Morgan Stanley 3JPMorgan Chase Securities, Inc. 4The Goldman Sachs & Co. 5Bank of America 6Barclays Bank LLC LIBOR: London InterBank Offered Rate For information on the Fund's policy and additional disclosures regarding credit default swap contracts, interest rate swap contracts and total return swap contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
